DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 04/06/2022. Claims 1-20 are pending of which claims 1,3, 4, 8, 13, 15 and 20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2019/0349619, further in view of Pandit US 2019/0311418 and Sherman US 2015/0199752.
Regarding 1, and 15, Chan teaches a method, and device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
["The elements of a method, process, routine, or algorithm described in connection with the embodiments disclosed herein can be embodied directly in hardware, in a software module executed by a processor device, or in a combination of the two. A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of a non-transitory computer-readable storage medium. An exemplary storage medium can be coupled to the processor device such that the processor device can read information from, and write information to, the storage medium. In the alternative, the storage medium can be integral to the processor device. The processor device and the storage medium can reside in an ASIC. The ASIC can reside in a user terminal. In the alternative, the processor device and the storage medium can reside as discrete components in a user terminal. ", ¶386]
analyzing activity of a plurality of devices to identify network traffic, wherein the network traffic comprises: 
transmission of data by a first device to one or more first devices( number of reposted ,shared content to additional devices original posted by another user/device , ¶156); and 
["The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]

reception of data by the first device from one or more second devices  comprising  third device(number of posts by a original posting user/person(i.e. potential influencer to a first device that may repost), ¶156); 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase", ¶156]

generating, based upon the network traffic, a network profile associated with the plurality of devices, wherein the network profile is indicative of: 
["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise", ¶157]

one or more sets of transmission metrics of the first device corresponding to a measure of transmissions of data by a first device to the one or more first devices; and( number of reposted ,shared content to additional devices original posted by another user/device . ie repsot  by a person that received a post from someone else, ¶156);
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase", ¶156]

 one or more sets of reception metrics of the first device, corresponding to a measure of receptions of data, by the first device from the one or more second devices(number of posts by a original posting user/person or repost by another user that are further respoted, ¶156);  
["The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]

providing first content in association with the user of the first device based upon the network profile; and(correlated content is identified and presented to users, ¶s 185, 186)
["FIG. 16 illustrates an example process for selecting content for an interactive interstitial (e.g., a trivia quiz interstitial). At block 1602, the process accesses the name of the content (or other content identifier) being played (e.g., the program or program segment) and the current play position (the current elapsed play time). At block 1604, the process accesses a database and issues a query for related content (e.g., to generate a quiz to populate an interstitial) using the content name (or other identifier) and optionally the play position. As similarly discussed above, the content related data may include may include the names or other identifiers of writers, directors, producers, artists, performers, other people that appear in the program or at the program segment currently being played, optionally in association with their respective titles/job functions/character names. ", ¶185]

Chan teaches identifying  highly influential users such the their content can be identified  and recommended  teaches both consideration of number of posts(reception metrics) and number of reposts(transmission metrics)  but does not teach a influence score combining such  metrics and thus does not teach determining an influence score, indicative of a first amount of influence that data transmitted from the user of the third device to the first device has on a user of the first device, based upon the network profile indicative of the one or more sets of transmission metrics of the first device and the one or more sets of reception metrics of the first device. Sherman in the same field of endeavor of identifying influencers for content identification and recommendation teaches a system for identifying influencers. Sherman teaches determining an influence score, indicative of a first amount of influence that data transmitted from the user of the  third device to the first device has on a user of the first device, based upon the network profile indicative of the one or more sets of transmission metrics  of the first device and the one or more sets of reception metrics of the first device (percentage of tweets that are retweeted is a score base on a ratio of reception metric(tweets) to (transmission metrics(retweets) ,  average count of tweets per original tweet is also a score using the reception and transmission metrics, ¶55).
[“In one example embodiment, an influencer may be identified by analyzing social media. For example, one or more tweets published on the Twitter service of Twitter Inc. of San Francisco, Calif., USA may be analyzed by searching for a particular keyword, such as "handbags", or by searching for the keyword and a number of synonyms of the keyword. An influencer may be recognized by one or more of: 1) a number of tweets related to a topic; 2) an accuracy of a hashtag for a topic; 3) a percentage of tweets from the influencer that are re-tweeted by other users; 4) an average count of re-tweets of the influencer's original tweet; 5) a count of occurrences of a tweet; 6) an accuracy of a tweet; and the like.”, ¶55]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Chan with the methods of calculating the influence of a user as taught by Sherman. The reason for this modification would be to identify influential users such that content may be presented to them or content from them can be recommended to others.


The combination of Chan/Sherman teaches identifying highly influential users such content can be identified based on teaches both consideration of number of posts(reception metrics) and number of reposts(transmission metrics)  but does not teach determining a set of influence scores each indicative of an amount of influence that data transmitted from a user of the third device has on a respective user of a plurality of users, the plurality comprising 
 determining a second influence score, indicative of a second amount of influence that data transmitted from the user of the third device to a fourth device, different than the first device, has on a user of the fourth device, based upon a second network profile indicative of one or more second sets of transmission metrics of the fourth device and one or more second sets of reception metrics of the fourth device, wherein the user of the fourth device is different than the user of the first device and the second influence score is different than the influence score. 
and providing second content, different than the first content, in association with the user of the fourth device based upon the second influence score transmitting the content to a fourth device. 
Pandit in the same analogous networking arts teaches a system for determination of influence and content recommendation based on determined influence. Pandit teaches determining a set of influence scores each indicative of an amount of influence that data transmitted from a user of the third device has on a respective user of a plurality of users, the plurality comprising(determining influence for each one or more clusters users/followers, ¶10 ) 
 determining a second influence score, indicative of a second amount of influence that data transmitted from the user of the third device to a fourth device, different than the first device, has on a user of the fourth device(determining influence factor for a second cluster of user with respective profile, ¶10), based upon a second network profile indicative of one or more second sets of transmission metrics of the fourth device and one or more second sets of reception metrics of the fourth device(transmission metrics as taught by Chan/Sherman above), wherein the user of the fourth device is different than the user of the first device and the second influence score is different than the influence score(influence factor is a measure of influence a user has on a  particular cluster of user, ¶10)
and providing second content, different than the first content, in association with the user of the fourth device based upon the second influence score transmitting the content to a fourth device(potential media content for  each cluster are determined and recommendation of content placement is performed, ¶10). 

["The attributes include, but are not limited to, descriptions of design elements of the potential product. The potential product and its corresponding attributes are stored by the server 108. The trend identification module 109 also obtains the profile data of the plurality of followers of the influencer 120 on the content platforms 101 and clusters the followers into a plurality of clusters 105-106 according to at least their respective geographic locations (202). As illustrated in FIG. 1, the trend identification module 109 can form a first cluster 105 that includes followers 121a-121n and a second cluster 106 that includes followers 122a-122n. For example, the first cluster 105 includes followers located in the United States while the second cluster 106 includes followers located in Canada. Other attributes of the followers 121a-121n, 122a-122n (such as age, gender, interests, and other profile data, etc.) or their computing devices 103a-103n, 104a-104n (such as device type, network type, etc.) may be considered in clustering the followers. The trend identification module 109 further calculates an influence factor for the influencer 120 for each cluster 105-106 (203). The influence factor measures the level of influence the influencer 120 has in a particular cluster. The influence factor may be based on a weighted combination of parameters, which may include but are not limited to: the number of followers in a cluster; social sentiment of the interactions with influencer 120 by followers in the cluster; frequency of interactions with influencer 120 by followers in the cluster; types of media content of the influencer 120 with which followers in the cluster interact; time or season; and knowledge of influencer 120 in a topic associated with the media content. The trend identification module 109 further ranks the influencer's followers 121a-121n, 122a-122n based on follower activity with influencer 120 on the content platforms 101 (204). The follower activity may be based on a weighted combination of parameters, which may include but are not limited to: frequency of interactions by a follower; social sentiment of the interactions by the follower; type of interaction by the follower; contextual topic associated with a follower activity; level of engagement with other influencers by a follower; and content propagation rate related to a follower activity. The trend identification module 109 further identifies at least one potential media content that relate to the potential product identified from the analysis in block 201 (205). The potential media content may include photographs, news items, posts by other influencers, advertisement, etc. The trend identification module 109 then provides a recommendation of placement of the potential media content to a given cluster of the plurality of clusters 105-106 based on the influence factor of each cluster 105-106 and the follower rankings of followers in the plurality of clusters 105-106 (206). In this exemplary embodiment, a composite score is calculated from the influence factor and the follower rankings for each cluster. The clusters 105-106 are then ranked per the composite score, and the recommendation of placement is generated based on the ranking of the clusters. For example, the trend identification module 109 may be configured to generate recommendations of placement for a predetermined top percentage or number of the ranked clusters.", ¶10]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify combination Chan/Sherman transmission/reception metrics for calculating influence with generating influences scores/factors customized for different types/clusters as taught by Pandit. The reason for this modification would be to provide and identify content more relevant or be impactful to the particular demographic/profile of the user.
	
Regarding claim 2, Chan teaches wherein the analyzing the activity of the plurality of devices comprises analyzing the activity based upon a first topic to identify the network traffic; and the network traffic and the network profile are associated with the first topic.
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase.", ¶156]


Regarding claim 3, Chan teaches selecting, based upon the influence score, a content item associated with the first topic, wherein:  the first content is generated based upon the selecting the content item; the first content comprises the content item; (influential user are identified by scoring and supplemental content identified and provide to the users, ¶55,56).
["The system 102 may use the supplemental content identification module or other tool to periodically review the video hosting websites to ensure that the selected videos for a given program are still available to be streamed to the user display. If the system 102 determines that certain videos that had already been included in scheduled program are no longer available, the system may find alternative videos of similar length (e.g., based on a length tag or other length indication) and subject matter (e.g., because the alternative video had been previously manually designated as an alternate video from the specific program, based on a subject tag or other indication) to substitute in place of the missing videos, as discussed in greater detail herein. Similarly, the system 102 may periodically review other content hosting websites to ensure that the selected content items (e.g., microblog postings, social networking page postings, etc.) for a given program are still available to be provided to the user terminal. If the system 102 determines that certain other content items that have already been included in scheduled program are no longer available, the system may find alternative content of similar length (e.g., based on a length tag or other length indication), type, and/or subject matter to substitute in place of the missing content. ", ¶56]

Regarding claim 4, Chan teaches wherein: the first amount of influence is in association with the first topic.
 ["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]

Regarding claim 5, Chan teaches wherein: the network profile is indicative of one or more sets of reaction metrics associated with the first device, wherein a first set of reaction metrics of the one or more sets of reaction metrics corresponds to a measure of reactions to receptions of data from the third device; and the determining the influence score is performed based upon the first set of reception metrics and the first set of reaction metrics.
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re-posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]

Regarding claim 6, Chan teaches wherein the generating the network profile comprises: analyzing the network traffic to identify a set of network traffic, associated with a first type of data, associated with the first device; and determining the one or more sets of transmission metrics and the one or more sets of reception metrics based upon the set of network traffic(the type , social media posting, blogs etc of the content share is determined, ¶305).

["For example, the user interface may enable a programmer to specify a name for the program, keywords associated with the subject matter of the program, a program length, a maximum content item length, a minimum content item length, the desired content-type (e.g., recorded video clips, still images, social media postings, blog streams, etc.), content sources (e.g., content hosting sites), content item popularity thresholds, content item author popularity thresholds, social influence ratings (e.g., scores or rankings), etc. ", ¶305]

Regarding claim 7, Chan teaches determining an influence score, associated with the first device and the third device, based upon the network profile; 
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re-posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]

selecting, based upon the influence score, a content item associated with the first topic, wherein: the generating the content is performed based upon the selecting the content item; the content comprises the content item; and the fourth device is the same as the third device;  (influential user are identfied by scoring and supplemental content identified and provide to the users, ¶s55,56).
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re-posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]

["The system 102 may use the supplemental content identification module or other tool to periodically review the video hosting websites to ensure that the selected videos for a given program are still available to be streamed to the user display. If the system 102 determines that certain videos that had already been included in scheduled program are no longer available, the system may find alternative videos of similar length (e.g., based on a length tag or other length indication) and subject matter (e.g., because the alternative video had been previously manually designated as an alternate video from the specific program, based on a subject tag or other indication) to substitute in place of the missing videos, as discussed in greater detail herein. Similarly, the system 102 may periodically review other content hosting websites to ensure that the selected content items (e.g., microblog postings, social networking page postings, etc.) for a given program are still available to be provided to the user terminal. If the system 102 determines that certain other content items that have already been included in scheduled program are no longer available, the system may find alternative content of similar length (e.g., based on a length tag or other length indication), type, and/or subject matter to substitute in place of the missing content. ", ¶56]

and presenting the content item via a platform associated with the first type of data(correlated content is identified and presented to users, ¶s 185, 186).
[“At block 1606, a determination is made as to whether the data relates to an event or character appearance that has not yet occurred, but will occur after the display of the interactive interstitial. If a determination is made that the data relates to an event or character appearance that has not yet occurred, but will occur after the display of the interactive interstitial, at block 1608, the data is excluded from being used for the quiz question (e.g., to avoid prematurely revealing a plot event, and so to avoid spoiling the movie for the user).”, ¶186]

Regarding claim 8, Chan teaches wherein: the influence score is indicative of an amount of influence that data, associated with the first type of data, transmitted from the third device to the first device has on the user of the first device in association with the first topic.
["The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]

Regarding claim 9, Chan teaches wherein at least one of: the first type of data corresponds to instant messages and the platform corresponds to an instant messaging platform; the first type of data corresponds to social media messages and the platform corresponds to a social media platform; or the first type of data corresponds to emails and the platform corresponds to an email platform(content can be shared via multiple platforms, social media platforms, sms, email etc, ¶s 305 , 389).
["For example, the user interface may enable a programmer to specify a name for the program, keywords associated with the subject matter of the program, a program length, a maximum content item length, a minimum content item length, the desired content-type (e.g., recorded video clips, still images, social media postings, blog streams, etc.), content sources (e.g., content hosting sites), content item popularity thresholds, content item author popularity thresholds, social influence ratings (e.g., scores or rankings), etc. ", ¶305]
["The notifications and user interfaces described herein may be provided via a Web page, a dedicated or non-dedicated phone application, computer application, a short messaging service message (e.g., SMS, MMS, etc.), instant messaging, email, push notification, audibly, and/or otherwise. ", ¶389]

Regarding claim 11, Chan teaches wherein: the first device is associated with one or more services; and the one or more services are performed via the transmission of data by the first device to the one or more first devices and the reception of data by the first device from the one or more second devices(various services such as social networking services video posting etc are use to facilitate the posting and sharing of identified content , ¶130), 
the method comprising: identifying, based upon the network profile, one or more third devices for performance of the one or more services, wherein: the one or more third devices comprise the fourth device(authors i.e. original posting users with high influence/popularity are identified, ¶306)
[" For example, the user interface may enable a programmer to specify a name for the program, keywords associated with the subject matter of the program, a program length, a maximum content item length, a minimum content item length, the desired content-type (e.g., recorded video clips, still images, social media postings, blog streams, etc.), content sources (e.g., content hosting sites), content item popularity thresholds, content item author popularity thresholds, social influence ratings (e.g., scores or rankings), etc. ", ¶306] 
the transmitting the content is performed responsive to the identifying the one or more third devices comprising the fourth device; and the content comprises one or more instructions for performing the one or more services.
["Examples of interactive interstitial types may include games (e.g., crossword puzzles, chess, checkers, 20 questions, etc.), trivia questions (e.g., trivia questions regarding programs, actors, directors, writers, politicians, sport statistics, album sales, album names, car brands, etc.), social media interactions, ticketing, voting, etc. Other examples of interstitials (which may or may not be interactive) include weather interstitials (e.g., where the system accesses geolocation information of the user, accesses corresponding weather information from a weather information database, and displays the weather information, such as temperature, rain, wind, weather maps, via the interstitial), health information interstitials (e.g., providing health-related information from wearables or scales), promotional interstitials (providing information regarding upcoming programs or regarding products or services), social media feed interstitials (e.g., displaying posts and/or post feedback from user specified social networking services, such as microblogs, photograph posting services, video posting services, etc.), an informational dashboard regarding the user's day (e.g., incoming email, calendared events, social network feeds, etc.), find friends interstitials, advertisements, and news feeds interstitials. ", ¶130]

Regarding claim 12, Chan teaches wherein: at least one of the identifying the one or more third devices or the transmitting the content are performed responsive to a determination that a probability of failure of the first device exceeds a threshold probability of failure.
["The node may differently weight various inputs. The weighted inputs may be summed and a function may be applied to the summed weighted inputs to generate a prediction as to a user's response to an interstitial for a given placement in a given program. The prediction may be compared to the user's actual historical response. If there is a difference, the difference constitutes a prediction error. The weights may be adjusted and the prediction may be performed again to determine if the error has decreased or increased. The weights may be repeatedly adjusted until the error cannot be reduced any further or until a certain number of iterations have been performed. A gradient descent process may be utilized to reduce the error. ", ¶337]

Regarding claim 13, Chan teaches wherein: the one or more sets of transmission metrics are indicative of at least one of: a rate at which the first device performs transmissions of data to the second device; or a quantity of transmissions of data by the first device to the third  device(number of re-tweets retransmission etc, ¶156) 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]

and the one or more sets of reception metrics are indicative of at least one of: a rate at which receptions of data by the first device from the third device occur; or a quantity of receptions of data by the first device from the third device(number of videos posted etc ¶53) .
[“For example, the indications (e.g., social presence, social rating, number of followers, number of posted videos,” ¶53]

Regarding claim 14, Chan teaches wherein: the first set of reaction metrics is indicative of at least one of: a rate at which the first device reacts to receptions of data from the third device; or a quantity of reactions performed by the first device in response to receptions of data from the third device(number of re-tweets retransmission etc, ¶156) 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]

Regarding claim 15, Chan teaches wherein: the first set of reaction metrics is indicative of at least one of: a rate at which the first device reacts to receptions of data from the third device; or a quantity of reactions performed by the first device in response to receptions of data from the third device.
["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise", ¶157]

Regarding claim 16, Chan teaches wherein: the analyzing the activity of the plurality of devices comprises analyzing the activity based upon a first topic to identify the network traffic; and the network traffic and the network profile are associated with the first topic
. ["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise. ", ¶157]

Regarding claim 17, Chan teaches wherein: the content item is associated with the first topic; and the influence score is indicative of an amount of influence that data transmitted from the third device to the first device has on a user of the first device in association with the first topic.
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re-posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]

Regarding claim 18, Chan teaches wherein: the first set of transmission metrics is indicative of at least one of: a rate at which the first device performs transmissions of data to the second device of the one or more first devices; or a quantity of transmissions of data by the first device to the second device(number of re-tweets retransmission etc, ¶156) 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]
 
and the first set of reception metrics is indicative of at least one of: a rate at which receptions of data by the first device from the third device occur; or a quantity of receptions of data by the first device from the third device(number of videos posted etc ¶53) .
[“For example, the indications (e.g., social presence, social rating, number of followers, number of posted videos,” ¶53]

Regarding claim 19, Chan teaches wherein: the network profile is indicative of one or more sets of reaction metrics associated with the first device, wherein a first set of reaction metrics of the one or more sets of reaction metrics corresponds to a measure of reactions to receptions of data from the third device(number or rate of likes, comments, re-posting of a another post, ¶55)
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re -posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]
 the first set of reaction metrics is indicative of at least one of: a rate at which the first device reacts to receptions of data from the third device; or a quantity of reactions performed by the first device in response to receptions of data from the third device(number or rate of likes, comments, re-posting of a another post, ¶55)
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re -posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]

and the determining the influence score is performed based upon the first set of reception metrics and the first set of reaction metrics(metric such as ¶55 is used as discussed in ¶157 to score a user’s popularity, or other words influence score,¶305).
["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise", ¶157]
[“Referring now to FIG. 10, an example process for automatically assembling a program from multiple content items will be discussed. The process may optionally be performed using the automatic program generation module discussed above. At block 1002, a user interface is provided via which a programmer (where the programmer programs shows and may be unfamiliar with software programming languages) can specify criteria and rules for selecting content items for a program. For example, the user interface may enable a programmer to specify a name for the program, keywords associated with the subject matter of the program, a program length, a maximum content item length, a minimum content item length, the desired content-type (e.g., recorded video clips, still images, social media postings, blog streams, etc.), content sources (e.g., content hosting sites), content item popularity thresholds, content item author popularity thresholds, social influence ratings (e.g., scores or rankings), etc.”, ¶305]


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan/Sherman as applied to claim 1, and further in view of Kovega US 2018/0295146.
Regarding claim 10. Chan teaches monitoring the behavioral patterns of users in a social network but does not teach analyzing the network profile to determine a plurality of activity patterns associated with the plurality of devices, wherein the plurality of activity patterns comprises a first activity pattern associated with the first device;  monitoring second activity associated with the first device; comparing the second activity with the first activity pattern to determine a difference between the second activity and the first activity pattern; and determining, based upon the difference, a threat level associated with the second activity, wherein the content is indicative of the threat level. Kovega teaches a system for detection of abnormal user activity. Kovega teaches analyzing the network profile to determine a plurality of activity patterns associated with the plurality of devices, wherein the plurality of activity patterns comprises a first activity pattern associated with the first device(past activity is learned/determined ¶137, such a frequency of transactions(i.e. sending email, or other communication), ¶112)
monitoring second activity associated with the first device; comparing the second activity with the first activity pattern to determine a difference between the second activity and the first activity pattern; and(detecting a change in activity above in first time period to and in the second period being above a threshold to conclude whether an account is possible comprosmised¶s137-141)
determining, based upon the difference, a threat level associated with the second activity, wherein the content is indicative of the threat level(if unusual activity in first period and second period is above threshold, can concluded that account is likely hacked  ¶s137-141)
["At step 1104, the tracking server 250 may determine that the user activity associated with the email service 225 exceeds a first predetermined threshold of user activity during the first time period, the first predetermined threshold having been determined based on past user activity associated with the email service 225 and performed on each client device of the plurality of client devices 210 by a respective user, the user activity exceeding the first predetermined threshold being indicative of a potentially abnormal user activity on the email service 225 associated with the first client device 100. In some embodiments, each one of the email service 225, the social media service 235 and the money transfer service 245 may be associated with a respective first predetermined threshold based on past user activity associated respectively with each one of the email service 225, the social media service 235 and the money transfer service 245 and based on past user activity. The method 1100 may then advance to step 1106. ", ¶137]
["At step 1108, the tracking server 250 may determine that the user activity exceeds a second predetermined threshold of user activity during the second time period, the second predetermined threshold having been determined based on past user activity associated with the email service 225 the user activity exceeding the second predetermined threshold being indicative of an abnormal user activity. In some embodiments, the second predetermined threshold may be a single global threshold for the user activity on the email service 225, the social media service 235 and the money transfer service 245. The method 1100 may then advance to step 1110. ", ¶141]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Chan with the methods of detecting changes in user activity in a social network as taught by Kovega. The reason for this modification would be to detect and mitigate hacking of social media accounts.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 1, and further in view of Kovega US 2018/0295146 and Jakobsson US 2020/0053111.
Regarding claim 20, Chan teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: analyzing activity of a plurality of devices to identify network traffic, wherein the network traffic comprises: 
["The elements of a method, process, routine, or algorithm described in connection with the embodiments disclosed herein can be embodied directly in hardware, in a software module executed by a processor device, or in a combination of the two. A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of a non-transitory computer-readable storage medium. An exemplary storage medium can be coupled to the processor device such that the processor device can read information from, and write information to, the storage medium. In the alternative, the storage medium can be integral to the processor device. The processor device and the storage medium can reside in an ASIC. The ASIC can reside in a user terminal. In the alternative, the processor device and the storage medium can reside as discrete components in a user terminal. ", ¶386]

transmission of data by a first device to one or more first devices; and (number of reposted ,shared content to additional devices original posted by another user/device , ¶156); and 
["The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]

reception of data by the first device from one or more second devices(number of posts by a original posting user/person or repost by another user that are further respoted, ¶156); 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase", ¶156]
 
generating, based upon the network traffic, a network profile associated with the plurality of devices, wherein the network profile is indicative of: 
["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise", ¶157]

one or more sets of transmission metrics associated with the first device, wherein a first set of transmission metrics of the one or more sets of transmission metrics corresponds to a measure of transmissions of data, of the network traffic, to a second device of the one or more first devices; and( number of reposted ,shared content to additional devices original posted by another user/device , ¶156);
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase", ¶156]
 
one or more sets of reception metrics associated with the first device, wherein a first set of reception metrics of the one or more sets of reception metrics corresponds to a measure of receptions of data, of the network traffic, from a third device of the one or more second devices(number of posts by a original posting user/person ¶156);  
["The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]
 
Chan teaches monitoring the behavioral patterns of users in a social network but does not teach analyzing the network profile to determine a first activity pattern associated with the first device; wherein the first activity pattern is indicative of a first data receptions by the first device monitoring second activity associated with the first device; wherein the second activity is indicative of the second data reception by the first device comparing the second activity indicative of the second data receptions by the first device with the first activity pattern indicative of the first data receptions by the first device to determine a difference between(i) the second activity indicative of data receptions by the first device and (ii) the first activity pattern indicative of the firs data receptions by the firs device; and determining, based upon the difference, between the second activity and the first activity pattern a threat level associated with the second activity; generating a notification based upon the threat level; and transmitting the notification to at least one of the first device or a fourth device.  Kovega teaches a system for detection of abnormal user activity. Kovega teaches analyzing the network profile to determine a first activity pattern associated with the first device wherein the first activity pattern is indicative of first data receptions by the first device(past activity is learned/determined ¶137 such a frequency of transactions(i.e. sending email, or other communication), ¶112 ); 
monitoring second activity associated with the first device, wherein the second activity is indicative of second data receptions by the first device(detecting a change in activity above in first time period to and in the second period being above a threshold to conclude whether an account is possible compromised¶s137-141 , change can be determine with respect to frequency of communication, ¶112)
comparing the second activity, indicative of first data receptions by the first device with the first activity pattern indicative of first data receptions by the first device to determine a difference between (i)the second activity indicative of the second data receptions by the first device and (ii) the first activity pattern indicative of the first data receptions by the first device; and determining, based upon the difference between the first activity and the second activity pattern, a threat level associated with the second activity(if unusual activity in first period and second period is above threshold i.e. sudden increase in communication,  can concluded that account is likely hacked  ¶s137-141  , change can be determine with respect to frequency of communication, ¶112)
["At step 1104, the tracking server 250 may determine that the user activity associated with the email service 225 exceeds a first predetermined threshold of user activity during the first time period, the first predetermined threshold having been determined based on past user activity associated with the email service 225 and performed on each client device of the plurality of client devices 210 by a respective user, the user activity exceeding the first predetermined threshold being indicative of a potentially abnormal user activity on the email service 225 associated with the first client device 100. In some embodiments, each one of the email service 225, the social media service 235 and the money transfer service 245 may be associated with a respective first predetermined threshold based on past user activity associated respectively with each one of the email service 225, the social media service 235 and the money transfer service 245 and based on past user activity. The method 1100 may then advance to step 1106. ", ¶137]
["At step 1108, the tracking server 250 may determine that the user activity exceeds a second predetermined threshold of user activity during the second time period, the second predetermined threshold having been determined based on past user activity associated with the email service 225 the user activity exceeding the second predetermined threshold being indicative of an abnormal user activity. In some embodiments, the second predetermined threshold may be a single global threshold for the user activity on the email service 225, the social media service 235 and the money transfer service 245. The method 1100 may then advance to step 1110. ", ¶141]
 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Chan with the methods of detecting changes in user activity in a social network as taught by Kovega. The reason for this modification would be to detect and mitigate hacking of social media accounts.
	Chan/Kovega do not teach one or more sets of device behavior associated with one or more sets of conditions corresponding to at least one of a quantity of transmissions of data performed by the first device when a set of conditions of the one or more sets of conditions are met, a rate at which transmissions of data are performed by the first device when the set of conditions are met, a quantity of receptions of data by the first device when the set of conditions are met, a rate at which receptions of data by the first device occur when the set of conditions are met, one or more devices from which the first device receives data when the set of conditions are met or one or more devices to which the first device transmits data when the set of conditions are met.
comparing the second activity, associated with the first device, with the first activity pattern, indicative of the one or more sets of device behavior associated with the one or more sets of conditions first data receptions by the first device, to determine a difference between (i) the second activity associated with the first device and (ii) the first activity pattern indicative of the one or more sets of device behavior associated with the one or more sets of conditions.
determining, based upon the difference between the second activity and the first activity pattern, a threat level associated with the second activity; generating a notification based upon the threat level; and transmitting the notification to at least one of the first device or a fourth device.
	Jakobsson in the same analogous networking arts teaches a system for spam/malicious activity detection. Jakobsson teaches one or more sets of device behavior associated with one or more sets of conditions corresponding to at least one of a quantity of transmissions of data performed by the first device when a set of conditions of the one or more sets of conditions are met (unusal activity  for a partiicular condition such as a particular time period(middle of the night) is assessed to determine risk of compromised account, ¶306)
a rate(frequency of activity versus norm pattern, ¶152) at which transmissions of data are performed by the first device when the set of conditions are met(sending a large amount of emails, ¶306), a quantity of receptions of data by the first device when the set of conditions are met(requesting and thus receiving a large number of emails, ¶306), a rate at which receptions of data by the first device occur when the set of conditions are met, one or more devices from which the first device receives data when the set of conditions are met(senders and/or recipient at unusual locations, IP addresses) or one or more devices to which the first device transmits data when the set of conditions are met(unusual activity  for a particular condition such as a particular time period(i.e.middle of the night) is assessed to determine risk of compromised account, ¶306 ) 
monitoring second activity associated with the first device(monitoring activity for the same period i.e.  historically user does not send email at night time but during night time on another day send multiple emails, ¶152)
comparing the second activity, associated with the first device, with the first activity pattern, indicative of the one or more sets of device behavior associated with the one or more sets of conditions first data receptions by the first device, to determine a difference between (i) the second activity associated with the first device(detect sending large amounts  or requesting (i.e. receiving) unusual amount of emails in a time period( i.e. rate with respect to period), ¶306) and (ii) the first activity pattern indicative of the one or more sets of device behavior associated with the one or more sets of conditions(other conditions such as location of device sending/requesting as determine by IP address/geo-location also use to assess messages and request are not coming from devices normal location).
determining, based upon the difference between the second activity and the first activity pattern, a threat level associated with the second activity(multiple conditions are used in conjunction with amount of messages sent received to identify anomalous patterns and trigger actions such as notification of admin personnel, ¶s240, 296, 306) 
generating a notification based upon the threat level; and transmitting the notification to at least one of the first device or a fourth device(multiple conditions are used in conjunction with amount of messages sent received to identify anomalous patterns and trigger actions such as notification of admin personnel, ¶s240, 296, 306).
[" For example, a “regular user on office computer” may correspond to a set of previously seen trackers for the user; the user agent of the same browser the user normally uses; an IP address in the typical IP address range; and a non-anomalous number of artifact accesses. In contrast, a phishing attack, which corresponds to “likely corruption due to credential theft” typically does not have the previously seen trackers, or not a large number of these; it typically has an anomalous IP address; and may commonly result in a larger number of artifact access requests than the user would typically make in a given time period. The “likely corruption using a malicious script running on the computer of the regular user” may in one example correspond to the correct trackers, but inclusion of some previously not seen indicators of automation, such as headers in the requests being submitted by an apparent script. It typically corresponds to a non-anomalous IP address, but the inter-arrival time of the artifact access requests may be very short, such as ten requests every second, being indicative of origination from a script as opposed to a human user. The event “likely theft of a personal phone belonging to the regular user” would, in one example, correspond to the expected set of trackers; an IP address that is not previously observed but with a geolocation within ten miles of the normal geolocation; and an unusual number of artifact access requests within a given time period, such as one hundred requests over the course of 20 minutes. The detection of undesirable events and the generation of one or more classifications and scores is preferably made using a machine learning element of the security system.", ¶130]
["Therefore, the detection uses access request patterns for artifacts, the tracker data, message communication history, and normal access patterns to determine that one or more accounts are likely accessed by a malicious actor. Similar analysis is performed for forwarding of messages or transmission of artifacts from an observed or protected account, and the patterns and frequencies of these related to historical patterns and frequencies. If an anomaly is detected, a security action is taken.", ¶152]

[" The security system identifies that VEN2 is likely to have been compromised, and in response to that, blocks access to some requested data that the attacker requested by clicking on modified artifacts, or alternatively, serves the attacker synthetic data that is not valid, in response to the requests, where the synthetic data allows for further tracking of the criminal, e.g., containing honeytokens or false information that wastes the time of the attacker. In addition, the security system automatically notifies an admin associated with VEN2, identifying the nature of the problem and offering to help VEN2 with its security. Furthermore, the security system notifies a user associated with ORG2, such as a user who is interacting with VEN2. In addition, security rules may be updated to automatically quarantine messages from VEN2, whether sent to ORG2 or to other protected organizations. The quarantining is performed until the security system has identified that the security risk associated with VEN2 is likely to have been resolved.", ¶240]
[" Another benefit of the disclosed technology is that it can be combined with the detection of deceptive sender identities, such as the methods disclosed in U.S. Pat. No. 10,277,628 to ZapFraud, entitled “Detecting Phishing Attempts” and pending U.S. patent application Ser. No. 15/414,489 to ZapFraud, entitled “Detection of Business Email Compromise,” both of which are incorporated by reference. As a deceptive email is detected using one of the methods disclosed therein, the system automatically generates responses to the sender of the deceptive emails, the responses containing trackers. The system may further add artifacts with misleading information, as described in this disclosure, and take additional security actions, such as preventing messages from the attacker from being displayed to the intended recipient; adding warnings in the messages from the attacker, and more. A person of skill in the art will recognize that yet other conditions associated with increased risk of attack can be used to trigger responses of the type disclosed herein, i.e., not limited to detection of corruption, or detection of deceptive sender information, but also, for example, the detection of dangerous content, such as malware, or references to dangerous content, or undesirable content such as spam.", ¶296]

[" Event C corresponds to a typical malware agent. The malware agent, which can be a Trojan, a malicious VBA script or other type of script, as appreciated by a person skilled in the art, will typically have the normal IP address and geolocation, since the malware agent accesses the modified artifact using the (infected) device of the user, whether the user is the sender or recipient of the associated message. For this reason, the trackers are also correct, and are observed as normal. However, the access type is likely to be unusual, with indications of scripted access. Examples of this is header data associated with scripting software, headers indicating API access, and more. The access patterns are likely to be unusual. Unsophisticated malware may access too many documents in too short time, or may cause shorter request interarrival times than typical human access corresponds to.", ¶193]

["One type of ATO attacks, such as the Google OAUTH Worm of 2017, is viral, resulting in large numbers of self-similar requests. The system is preferably configured to identify anomalous patterns in the form of transmitted emails, requests for modified artifacts, and responses to challenges, especially where these anomalous patterns are seen for an unusually large number of instances during a limited period of time. It is sufficient that a small number of these actions are identified as anomalous, as long as the other are identified as having the same pattern as those that were identified as anomalous. This way, the system extrapolates beyond the known anomalous events by identifying similarities to high-risk events and associating events with such similarities as also being high-risk. One example of an anomalous event in this context is the request for content for a large number of stored emails, rendering of a large number of emails, sending of a large number of emails, or any combination of these; where ‘large’ is seen relative to the normal number of actions under similar circumstances, such as during a similar time of the day, or after a certain amount of time of inactivity. Access to a hundred documents corresponding to invoices may be considered anomalous, whereas access to only five of them during the middle of the night, after hours of inactivity by an otherwise very predictable user, may at the same time be considered anomalous.", ¶306]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Chen/Kovega with machine learning algorithms to detect anomalous activity from a user device based on one or more conditions(time of day ,location etc) as taught by Jakobsson. The reason for this modification would be to better detect malicious activity and notify users of such activity such that proactive action may be taken in response.
	
	
	
Applicant Remarks

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, such arguments based on claim amendments.



Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2442